ON RE-HEARING.
The opinion upon the re-hearing was delivered March 15, 1894, by
Anders, J.
Upon a re-argument of this cause, which was granted upon petition of appellant, our attention was directed to a provision of the revenue act of 1881, which was not printed in the code or session laws of that year, the existence of which was unknown both to the court and counsel for the appellant at the time the case was argued and submitted, and Avhich Avill compel us to change our former opinion as to one of the material points therein decided. We there held (an te, p. 617,) that the trial court Avas right in concluding that the three-year statute of limitation prescribed in £ 2939 of the Code of 1881 Avas a bar to plaintiff’s right of action, for the reason that the legislature must have intended by the language there used that the statute should apply to all tax deeds recorded after it Avent into operation. But it appears that the act of 1881, as passed by the legislature, and noiv on file in the office of the secretary of state, and of which § 2939 of the code is a part, contains also the folloAving provision:
“This act to taice effect and be in force from and after *630the first day of January, 1882, but not to apply to the collection of any taxes previously levied. ’ ’ Abbott’s Real Prop. Stat., p. 541, note.
And as tax sales and tax deeds are matters pertaining to the assessment and collection of taxes, it follows that said § 2939 is not applicable to the tax deed in question, and that we were in error in holding otherwise. There was no other limitation law in force at the time this action was commenced, except the general law upon that subject, and that was neither pleaded nor relied on by the defendant.
We see no reason for changing the views expressed by us in our former opinion upon the remaining questions therein considered and discussed. We are still of the opmion that the county treasurer was the proper party to execute this deed, notwithstanding the provision in § 2968 of the Code of 1881, that, in case of tax deeds given for the redemption of certificates of purchase at tax sales previously made, said deeds must be executed under the act of 1879, for the reason that that act expressly provides that tax deeds given for the redemption of certificates of purchase at tax sales previously made must be executed under the revenue act of 1877. Laws 1879, p. 48, § 93. A consideration of these and other statutes convinces us that it was the intention of the legislature that all tax deeds should be executed in accordance with the law in force at the time of the tax sale rather than that in effect when the deed happened to be made. Both the law of 1875 and that of 1877 required the county treasurer, and not the sheriff, to execute tax deeds to property sold thereunder. And as the tax sale under consideration was made when the act of 1875 was in force, it follows that the deed was 'executed by the proper officer.
For the reasons above indicated the order heretofore made affirming the judgment of the lower court must be set aside, and the judgment of the court below reversed, *631and the cause remanded for further proceedings, and it is accordingly so ordered.
Durbar, C. J., and Scott and Stiles, JJ., concur.
Hoyt, J., concurs in the result.